DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
Response to Amendment
Responsive to communications filed on June 29, 2021, amendments to the claims have been acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20170250392), and further in view of Lee et al. (US 20100285342). 
Regarding claim 1, Guo discloses an  electrode 1 of a  Li –ion battery [0087] that includes  an electrode tab 2 , an current collector 11 and an  diaphragm 12 attached on the current collector , the diaphragm is provided with a groove G11, the electrode tab 2 is embedded into the groove G11 [0089], see also figures 4 and 12. Guo further discloses a groove is arranged on the electrode and thus the active material is reduced, such that the groove on the anode electrode fails to receive Li-ions [0025].  Examiner notes the groove G11 reads on the claimed exposed portion where the tab is bonded.  
Guo discloses an electrolyte [0072]. Guo does not disclose the electrolyte is a non-aqueous electrolyte, however, the use of a non-aqueous electrolyte in Li-ion batteries is common in the art. Lee discloses a lithium ion battery including a cathode and an electrolyte is injected into the battery [0004]. The cathode includes a cathode active material coating layer provided on at least one surface of a cathode collector [0008]. The cathode collector contains a cathode uncoated part where no electrode active-material coating layer is present. These uncoated parts are provided with electrode leads to be connected [0008]. Lee further discloses a non-aqueous 
 Modified Guo discloses a surface of an embedded portion of the electrode tab is covered with an active material coating layer, without the need of using an insulating adhesive tape. This not only reduces accumulation of thickness to the cell by the electrode tab, but also further reduces accumulation of thickness to the electrode tab by the insulating adhesive tape, thereby improving the capacity density of the battery [0022]. Modified Guo further discloses the electrode tab includes a second embedded portion embedded in the second groove G11 and a second exposed portion protruded outside the second groove G11, an upper surface of the second embedded portion being covered with an active material coating layer 13 [0089], see also figure 12.  The diaphragm 12 and the active material coating layer 13 are made of the same material [0081], and therefore combined reads on the claimed mixture layer. 
In figures 4, 5 and 12, modified Guo discloses a belt like current collector 11, a mixture layer 12/13 formed on the surface of the current collector, tab 2 bonded to the exposed portion groove G11, the tab 2 extends from one end of the current collector 11 in a width direction perpendicular to a longitudinal direction in which the belt-like current collector 11 is elongated, the one end and another and constituting both ends of the current collector 11 in the width direction. The mixture layer 12/13 on the surface of the current collector is formed in a region between the exposed portion (groove G11) and the one end of the current collector 1.  (Claim 1)


    PNG
    media_image1.png
    560
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    668
    media_image2.png
    Greyscale

Regarding claim 2, modified Guo discloses all of the limitations as set forth above in claim 1. Modified Guo further discloses, the groove (exposed portion) is formed between the embedded portion and the diaphragm after the embedded portion of the electrode tab is welded  See figure 4, the mixture layer 13 is formed between the current collector 11 and the tab 2 in an end portion of the one end side of a first surface of the current collector 11 to which the tab 2 is bonded. (Claim 2)
Regarding claim 3, modified Guo discloses all of the limitations as set forth above in claim 1. Modified Guo further discloses, an active material is coated on the surface of the electrode tab [0025]. See figure 4 the mixture layer 12 is formed in an end portion on the one end side on a second surface of the current collector 11 to which the tab 2 is not bonded, the mixture layer 13 overlaps the tab 2 in a thickness direction of the current collector 11. (Claim 3)
Regarding claim 4, modified Guo discloses all of the limitations as set forth above in claim 1. Modified Guo further discloses, see figure 4 and 5 the mixture layer 12 in an end portion on the one end side on at least one surface on the current collector is continuously formed over the entire length of the current collector. (Claim 4)
Regarding claim 5, modified Guo discloses all of the limitations as set forth above in claim 1. Modified Guo does not disclose a portion of the mixture layer formed in the width direction and adjacent to the exposed portion on the other end side has a length in the width direction in the range of 0.1% to 20% of the width of the current collector.  However, modified Guo discloses an embedded portion of the electrode tab is covered with an active material coating layer, without the need of using an insulating adhesive tape. This not only reduces accumulation of thickness to the cell by the electrode tab, but also further reduces accumulation of thickness to the electrode tab by the insulating adhesive tape, thereby improving the capacity density of the battery [0022].  The skilled artisan would find it obvious to choose an appropriate (Claim 5)
Regarding claims 6 and 7, modified Guo discloses all of the limitations as set forth above in claim 1. Modified Guo further discloses,  a Li-ion battery, including a cathode electrode 3, an anode electrode 1, a separator 5 provided between the cathode electrode 3 and the anode electrode 1, and electrolyte [0072], forming the secondary battery cell by coiling the anode electrode 1, the cathode electrode 3 and the separator 5 [0079], see also figure 1. Modified Guo further discloses the cathode electrode 3 may be the cathode electrode according to the present application, or the anode electrode 1 may be the anode electrode according to the present application, or both the cathode electrode 3 and the anode electrode 1 are the electrodes according to the present application [0072]. See figure 12, the exposed portion (G11) is formed in a central portion of the cathode in the longitudinal direction. (Claims 6 and 7)

    PNG
    media_image3.png
    436
    832
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments filed June 29, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure :  US2015/0017523
        CN 204792459U
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NIARA TRANT/
Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722